   Case 3:19-cv-00199-GNS Document 1 Filed 03/19/19 Page 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                       Case No. ___________________________
                                    3:19-cv-199-GNS

BRITTANY GOODLETT

      Plaintiff

      v.

UNITED STATES OF AMERICA

      Defendant

                           COMPLAINT AND JURY DEMAND

      Plaintiff, by counsel, state as follows for her Complaint.

                              JURISDICTION AND VENUE

      1.      This action arises under the Federal Tort Claims Act, 28 U.S.C. § § 2671,

et seq.

      2.      Plaintiff timely filed a Tort Claim Act administrative claims to the United

States Postal Service dated July 5, 2018. The United States Postal Service has neither

approved nor denied the claims within 180 days. All conditions precedent to a Federal

Tort Claims Act have been met.

      3.      This Court has jurisdiction under, and by virtue of, 28 U.S.C. § § 1331,

1346(b).

      4.      Venue is founded in this judicial district based on 28 U.S.C. § §

1391(e)(2) and 1402(b), as the acts complained of occurred in this district.
   Case 3:19-cv-00199-GNS Document 1 Filed 03/19/19 Page 2 of 4 PageID #: 2




                                         PARTIES

       5.     Plaintiff is a citizen of the United States and resident of Eminence,

Commonwealth of Kentucky.

       6.     Defendant, the United States of America, has waived sovereign immunity

pursuant to the Federal Tort Claims Act.

                                           FACTS

       7.     On or about July 16, 2016, Plaintiff Brittany Goodlett was driving her

Dodge Caliber on Highway 22 in Ballardsville, Commonwealth of Kentucky.

       8.     At approximately 11:56 a.m., Ms. Goodlett’s vehicle was struck by a 1988

Chevy U.S. Postal vehicle driven by post office employee Harvey Marlow who was on

the job at the time of the crash.

       9.     Mr. Marlow was traveling on Highway 22, attempting to turn onto Ballard

Glen Parkway from Highway 22 when he failed to yield the right-of-way and turned into

Ms. Goodlett’s vehicle, causing the crash.

       10.     Plaintiff suffered personal injury as a result of the crash.

            COUNT I – AUTO NEGLIGENCE – FEDERAL TORT CLAIMS ACT

       11.    The prior allegations are incorporated by reference into this Count.

       12.    This claim is brought by Plaintiff against Defendant, the United States of

America, for actions undertaken by U.S. Postal Employee Harvey Marlow while acting

within the scope of his employment.

       13.    The aforementioned actions of the United States Postal Service through

the actions of Harvey Marlow, acting within the scope of his employment, constitutes
   Case 3:19-cv-00199-GNS Document 1 Filed 03/19/19 Page 3 of 4 PageID #: 3




negligence under the laws of the Commonwealth of Kentucky where the accident

occurred.

       14.      Specifically, Defendant carelessly operated his vehicle when he failed to

yield the right-of-way, and this carelessness was the direct and proximate result of the

injuries sustained by the plaintiff.

       15.      As a direct result of the injuries caused by the Defendant, Plaintiff has

incurred and will incur past and future medical bills and expenses. She has also

experienced and will experience pain, suffering, mental anguish, and inconvenience.

       16.      In compliance with the requirements of the Federal Tort Claim Act, Plaintiff

timely filed administrative claims for relief with Defendant via the United States Post

Office. Defendant failed to respond to the claims within 180 days. Accordingly, Plaintiff

has now exhausted all administrative preconditions to filing this claim.

       WHEREFORE, Plaintiff demands the following:

       a) a declaration that Defendant, the United States of America, has violated the

             Federal Tort Claims Act;

       b) enter judgment in favor of Plaintiff and against Defendant;

       c) award damages in the amount reflected in the Form 95 notices for each

             Plaintiff: $30,000

       d) award costs and attorneys’ fees; and

       e) award Plaintiff any other relief deemed necessary and proper

                                        JURY DEMAND

                            Plaintiff hereby demands a trial by jury.

Dated: March 18, 2019
Case 3:19-cv-00199-GNS Document 1 Filed 03/19/19 Page 4 of 4 PageID #: 4




                                   Respectfully submitted,

                                   /s/ John L. Smith
                                   ___________________________
                                   John L. Smith
                                   Morgan & Morgan
                                   611 E. Spring Street
                                   New Albany, IN 47150
                                   812.850.6850 (t)
                                   812.941.4026 (f)
                                   johnsmith@forthepeople.com
                                   Counsel for Plaintiff
